Citation Nr: 1429943	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-42 342	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In that decision the RO granted service connection for PTSD, and assigned the disability staged initial disability ratings of: 30 percent effective April 27, 2006; 100 percent (temporary total rating) from June 30, 2008, under 38 C.F.R. § 4.29 for a period requiring hospitalization; and 30 percent effective from September 1, 2008.  

In a March 2013 rating decision, the RO increased the assigned initial rating from 30 to 50 percent for the periods from April 27, 2006 to June 29, 2008, and from September 1, 2008.  The temporary total rating under 38 C.F.R. § 4.29 in effect from June 30, 2008 to end of August 2008 is not part of the appeal as the Veteran is already receiving the maximum benefit available for that period.

In the March 2013 rating decision, the RO also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), in part, due to the Veteran's PTSD.  The effective date was set as March 1, 2010, which was the day after the evidence shows that the Veteran last worked.  Because this aspect of the claim was granted in full, the Board does not have jurisdiction over the issue of entitlement to TDIU.

The Veteran was scheduled for a Board hearing in May 2014, but he withdrew the request.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been manifested by symptoms that have resulted in no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas or more severe total impairment have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA and private medical treatment records, and Social Security Administration records including medical records, have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  Two VA examinations were conducted, in July 2009 and March 2013; the record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective from the date of the award of service connection, the Veteran's service-connected PTSD is evaluated as 50 percent (except for the period of the temporary total rating, which is not subject to the appeal) under Diagnostic Code 9411.  

Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health illness."  DSM-IV at 32.  A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms, or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

A review of the evidence of record reveals that the Veteran initially sought psychiatric treatment privately between 2002 and 2003, for a diagnosis of PTSD and intermittent explosive disorder, as reflected in a December 2005 statement from Alan Pfeiffer, MS, MSW, LCSW, BCD.  Treatment included medication in conjunction with psychotherapy.  

In a letter received in August 2007, a readjustment counseling therapist at a Vet Center stated that the Veteran presented there in September 2006 and was still attending.  That counselor stated that he would say that the Veteran's PTSD condition would be considered severe and chronic.  The counselor recommended inpatient treatment but the Veteran stated that he did not want to receive inpatient treatment at that time.

A June 30, 2008 VA progress note contains an assessment including an Axis I diagnosis of PTSD and a GAF score of 50.  The note contains a plan to admit the Veteran to a PTSD unit.  The Veteran was admitted on June 30, 2008 to a VA PTSD unit where he stayed for six weeks until discharged on August 13, 2008.  He presented with PTSD symptoms he reported had been present for years, including irritability, anger management problems, hyper vigilance, startle response, emotional numbness, low tolerance, and sleeping difficulties.  While in the unit the Veteran was stabilized on medication management, and group, music, and individual therapy.   

In a form titled Certification of Health Care Provider signed in July 2008 by a VA psychiatrist treating the veteran, that psychiatrist noted that the Veteran was admitted on June 30, 2008 and part of a residential 45-day PTSD program, and would probably be discharged on August 13, 2008.  The physician opined that the Veteran was then currently unemployable and that on discharge the Veteran would be followed up by his psychiatrist and evaluated to assess his ability to start work.   

During the inpatient treatment, the Veteran's symptoms improved and the provider noted in August 2008 that the Veteran was psychiatrically stable and cleared for discharge.  The discharge diagnosis was PTSD.  On Axis V, the GAF score of 50 was recorded.

A VA psychiatrist who treated the Veteran during his 45 days of in-service psychiatric treatment provided an August 2008 memorandum showing that the Veteran wanted to go back to work and the physician cleared the Veteran to start work as of August 25, 2008.

In July 2009, the Veteran underwent VA psychiatric examination in connection with the claim.  The examiner reviewed the claims file, interviewed the Veteran and conducted a mental status examination. The Veteran reported complaints of anxiety; fear of people and crowds; insomnia; inability to become close to people, which resulted in two failed marriages; irritability, aggression and anger; depressed mood; compulsive behaviors; occasional nightmares; and startling at loud noises.  He had worked for the state for over 20 years, and in the past year had been suspended for 45 days due to threatening behavior toward a coworker.

Examination showed that the Veteran was neatly and casually dressed, cooperative and pleasant, but appeared tense.  His mood and affect were irritable.  His speech was normal but loud, which was related to a hearing loss.  His eye contact was within normal limits.  There was no obvious disorder of thought process or content.  He was well oriented.  Memory and cognitive functions were intact.  The Veteran had recurrent intrusive memories of war and nightmares with distressing physiologic reactivity on exposure to relevant cues.  He had numbing of feelings toward others, and was hyper aroused, with sleep difficulty, marked irritability, and anger outbursts.  The examiner provided PTSD as the Axis I diagnosis and assigned a current GAF score of 50.

A private report of an initial evaluation/psychological examination dated in April 2010 shows that Howard J. Cohen, Ph.D., examined the Veteran over four sessions.  On mental status examination, the Veteran's affect was flat with minimal modulation, and his mood was sad and depressed.  His thinking was constricted and judgment was poor.  His impulse control was impaired.  He avoided social contact to control for aggressive impulses.  His insight into his problems was poor.  He was oriented times three.  He did not endorse suicide.  He experienced the primary categories of PSD including re-experiencing, hyper arousal, avoidance and psychic numbing.  He had daily intrusive thoughts and suffered dissociation.  

Dr. Cohen characterized the Veteran's PTSD as chronic and severe, and opined that the Veteran suffered obsessive compulsive features with high levels of anxiety surrounding phobic behavior.  Dr. Cohen opined that there was clear and convincing evidence that the Veteran was incapable of maintaining occupational success due to his PTSD with depressive, obsessive, and compulsive features.  On Axis I the diagnosis was PTSD chronic/severe with depressive and obsessive compulsive features.  On Axis V the GAF score was 48.  As prognosis, Dr. Cohen stated that there was convincing evidence that due to PTSD the Veteran cannot return to the work force.

An October 2010 letter from a Vet Center therapist indicated that the Veteran had been treated there since September 2006.  The therapist stated that, since returning from Vietnam, the Veteran had several jobs and when he finally got stable employment he got married.  That marriage lasted one year and there was some physical and verbal abuse by the Veteran.  Seven years later he married and had two daughters.  His explosive anger continued with physical and verbal altercations.  After thirty years of an uneasy marriage his wife divorced him.  

The therapist opined that the Veteran's symptoms continue to impair his health, marriage, social functioning, and employment.  The letter noted that the Veteran recently retired in February 2010 due to stress and being overwhelmed by his job.  The therapist assessed the Veteran and considered the Veteran unemployable.

In March 2013, the Veteran underwent another VA psychiatric examination in connection with the claim.  The Veteran reported complaints of recurrent distressing dreams of the in-service stressors.  The report contains findings that the Veteran's symptoms included persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, including markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect.  The Veteran had persistent symptoms of increased arousal including irritability or outbursts of anger, and hyper vigilance.  The PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  

The report shows that the Veteran's PTSD symptoms included anxiety, suspiciousness, and chronic sleep impairment.  The report contains an Axis I diagnosis of PTSD, and on Axis V, a GAF score of 52.  The examiner opined that the level of the Veteran's occupational and social impairment was best summarized as being productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The report concluded with remarks that, based on self-report and documentation, the Veteran's current severity of psychiatric symptoms would not prevent him from maintaining substantially gainful employment.  Further, the Veteran's reports of irritability may make it difficult for him to maintain positive relationships with others (as was the case in his last job at the DMV), but would not completely prevent engagement in occupations that are more sedentary and focused in nature.  The examiner noted that the Veteran was a major source of support for his close friend and her mother.

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117.  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

The evidence of record does not show that the Veteran's PTSD is productive of symptoms warranting a disability rating higher than the existing initial 50 percent rating.  The medical records do not show that the Veteran has had such symptoms as suicidal ideation; obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; any near-continuous panic or depression; any spatial disorientation; or any neglect of personal appearance and hygiene.  

There is some evidence of there being difficulty in adapting to stressful circumstances including work due to problems with impulse control; and difficulty but not an inability to establish and maintain effective relationships including with family.  The evidence shows that the Veteran was able to work long-term and he had had a marriage of some 30 years.  He currently is retired and apparently in a relationship but not married.

Moreover, the clinical records show that essentially all of the GAF scores recorded during treatment during the period through 2013 were over 50, reflecting that the Veteran's symptoms were assessed as not being serious.  Although there was one private evaluation report in which the provider assigned a score of 48, reflecting serious symptoms at that time, most of the treatment record GAF scores are recorded at levels between 60 and 68.  Such scores reflect that the Veteran more often was assessed as having moderate or mild symptoms when seen during treatment during the relevant period.  

The most recent VA examiner assigned a GAF score of 52 and characterized the Veteran's PTSD as being productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Such level of impairment is not consistent with criteria necessary to establish a rating in excess of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The level of symptomatology evident by the Veteran's GAF scores is contemplated by the 50 percent rating already assigned.  Thus, the GAF scores themselves do not support a higher level of impairment to warrant a higher initial rating for the PTSD.

In consideration of this evidence, the Board finds that the Veteran's PTSD has not manifested in symptoms resulting in occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as discussed above, which is the impairment level required for a higher 70 percent rating, or even more severe total occupational and social impairment reflective of a total rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is so since the award of service connection.

The preponderance of the evidence is against the grant of an initial rating in excess of the existing 50 percent.  There is no doubt to be resolved and a rating in excess of 50 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD results in psychiatric symptomatology causing occupational and social impairment.  The rating criteria reasonably describe the Veteran's disability level and PTSD symptoms.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular 

consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


